Citation Nr: 0832334	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran contends that he is totally 
disabled and unable to work as a result of his service-
connected disabilities.  It is noted that the veteran is a 
high school graduate.  He has had occupational experience as 
a farmer.

The veteran's service-connected disabilities include the 
following: status postoperative radical prostatectomy for 
prostate cancer, rated as 60 percent disabling from August 1, 
2003; diabetes mellitus, type 2, rated as 20 percent 
disabling from March 29, 2004; neuropathy of the right lower 
extremity associated with diabetes mellitus, rated as 10 
percent disabling from March 29, 2004; neuropathy of the left 
lower extremity associated with diabetes mellitus, rated as 
10 percent disabling from March 29, 2004, and impotence, 
rated as noncompensable from February 5, 2002.  The RO 
assigned a combined disability evaluation of 70 percent, 
effective March 29, 2004, for these service-connected 
disabilities.  The Board notes that the veteran also receives 
special monthly compensation on account of loss of use of a 
creative organ, effective February 5, 2002.

The Board notes that the veteran's past medical history is 
also significant for a variety of non-service-connected 
conditions including coronary artery disease, status post 
stent and coronary artery bypass grafting (CABG), 
hypertension, and bilateral peripheral vascular disease 
(arteriosclerosis obliterans).

Review of the record reflects that the veteran was afforded 
genitourinary (GI) and diabetes mellitus examinations in 
April 2004.  He also underwent VA orthopedic evaluation at 
that time.  His orthopedic evaluation reflected that he had 
not worked since 1992 due to back problems.  His GI exam also 
reflected that he was not employed, but it was noted that 
this was not secondary to prostate cancer.  However, 
subsequently dated treatment records through that same year 
reflect continued treatment for service-connected conditions 
(and also for nonservice-connected coronary artery disease 
and surgery).  In 2005, the veteran submitted a statement 
from a prospective employer indicating that he was not 
employed due to manifestations of his prostate condition.  
His representative pointed out in a January 2008 statement 
that the veteran had not been examined in numerous years.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  Under the circumstances of this case, 
additional examination is necessary.  

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Durham, North Carolina.  
The most recent medical record from that facility is in 2004.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from September 2004, to the present.  
The veteran will also be requested to provide information as 
to any available private records not already of record.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected conditions.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  It is noted that the 
veteran previously was treated at the 
Durham North Carolina, Medical Center, 
and that the most recent treatment record 
from that facility is dated in late 2004.  
With any necessary authorization from the 
veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained. 

3.  After the above development is 
completed, the AMC/RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo examination(s) of all service 
connected disorders.  The claims folder 
must be made available to the 
examiner(s).  The examiner(s) should 
note in the examination report(s) that 
the claims folder has been reviewed.  
Any appropriate evaluations, studies, 
and testing deemed necessary by the 
examiner should be conducted at this 
time, and included in the examination 
report(s).

The examiner(s) is/are asked to assess 
the severity of the veteran's service-
connected disabilities and express an 
opinion as to whether the service-
connected disabilities, either 
individually or in combination, 
preclude the veteran from obtaining and 
maintaining substantially gainful 
employment.  Specifically, following a 
the review of the claims file, the 
examiner(s) must provide opinion(s) as 
to whether the veteran is unable to 
obtain or retain employment due only to 
his service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective 
of age and any nonservice-connected 
disorders.  In addition, if the 
examiner(s) find(s) that the veteran is 
unable to obtain and maintain 
substantially gainful employment as a 
result of his service-connected 
disabilities, the examiner(s) is/are 
asked to express an opinion as to 
whether the veteran's total disability 
based on individual unemployability is 
permanent.

The examiner(s) must provide a complete 
rationale for any stated opinion(s).

4.  Thereafter, the AMC/RO should 
readjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

